ADKINS, J.,
dissenting, in which McDONALD, J. joins.
The Majority holds that exculpatory agreements in which parents prospectively waive their child’s legal claims arising from a commercial entity’s negligence are valid. Relying on Wolf v. Ford, 335 Md. 525, 535, 644 A.2d 522, 527 (1994), the Majority bases its decision on a societal expectation, enunciated by Maryland statutes and common law, that parents have the authority to make decisions concerning their child’s wel*743fare. In adopting a position held by a minority of states, the Majority has ignored the significant public policy interests in invalidating these prospective exculpatory agreements when a commercial entity contracts with a consumer. Such exculpatory agreements are directly adverse to the interests of minors, and ultimately shift the costs of commercial entities’ negligence to families and the State. For these reasons, I respectfully dissent.
In Wolf v. Ford, this Court hoped to promote freedom of contract by announcing that we would generally enforce exculpatory clauses. 335 Md. at 535, 644 A.2d at 527. Nevertheless, we recognized three exceptions to enforcement when exculpatory agreements: (1) covered extreme forms of negligence; (2) were a result of unequal bargaining power; or, (3) covered transactions that affected the public interest. Wolf, 335 Md. at 531-32, 644 A.2d at 525-26. Concerning the third exception, we declined to adopt the test followed by other states and the federal circuit for when a transaction involves the public interest. Wolf, 335 Md. at 535, 644 A.2d at 527. Instead, we announced a totality of the circumstances test based on societal expectations. Id. (“The ultimate determination of what constitutes the public interest must be made considering the totality of the circumstances of any given case against the backdrop of current societal expectations.”).
We did not take the opportunity to define “societal expectations” in Wolf. Although the appropriate method for defining the legal concept of “societal expectations” is debatable, I do not quarrel with the Majority’s conclusion that “parents are empowered to make significant decisions on behalf of their children.” Maj. Op. at 730, 80 A.3d at 354.
Yet when dealing with children, we must keep in mind that circuit courts act as parens patriae, and parental authority is subject to judicial determinations of public policy affecting the welfare of minor children.1 In applying Wolf to decide wheth*744er the exculpatory and indemnification clauses required by BJ’s Wholesale Club, Inc. adversely affect the public interest, we bear in mind our parens patriae role with respect to minor children.
Although Maryland has not considered the enforceability of exculpatory agreements such as these, many other jurisdictions have done so, and the majority have held them unenforceable. See Galloway v. State, 790 N.W.2d 252, 258 (Iowa 2010) (“Like a clear majority of other courts deciding such releases are unenforceable, we believe the strong policy in favor of protecting children must trump any competing interest of parents and tortfeasors in their freedom to contractually nullify a minor child’s personal injury claim before an injury occurs.”); see also Kirton v. Fields, 997 So.2d 349, 356 (Fla.2008) (“In holding that pre-injury releases executed by parents on behalf of minor children are unenforceable for participation in commercial activities, we are in agreement with the majority of other jurisdictions.”), superseded by statute, Fla. Stat. Ann. § 744.301 (West); Woodman v. Kera, LLC, 486 Mich. 228, 785 N.W.2d 1 (2010) (pre-injury waiver of liability of commercial children’s play facility unenforceable); Doyle v. Bowdoin College, 403 A.2d 1206, 1208 n. 3 (Me.1979) (parent or guardian cannot release college and directors of summer hockey clinic); Hawkins v. Peart, 37 P.3d 1062 (Utah 2001) (parent’s release and indemnification of commercial trail guide service violates public policy), superseded by statute Utah Code Ann.1953 § 78B-4-203 as recognized in Penunuri v. *745Sundance Partners, Ltd., 301 P.3d 984, 990 n. 43 (Utah 2013); see also 75 A.L.R.6th 1 (originally published in 2012) (“The general rule has been stated throughout the years as follows: generally, a parent cannot compromise or release a minor child’s cause of action absent statutory authority.”). The Court of Special Appeals aptly describes such exculpatory clauses as promoting a “misalignment of incentives,” and points out that commercial enterprises are in a better position not only to control their premises and employees, but also to carry insurance against liability for negligence. Rosen v. BJ’s Wholesale Club, Inc., 206 Md.App. 708, 725-28, 51 A.3d 100, 111-12 (2012).
In rejecting this majority rule, the Majority places heavy weight on a Maryland statute that authorizes a parent to terminate litigation on behalf of their minor children. Section 6-405(a) of the Courts and Judicial Proceedings Article (“CJP”), provides: “[a]ny action ... brought by a next friend for the benefit of a minor may be settled by the next friend.” Md.Code (1973, 2013 RepLVol.). The majority reasons that because Maryland legislation has given parents the power to settle lawsuits for their children, they should also be able to release their children’s claims of negligence before any injury occurs.2 But it fails to grapple with Petitioner’s claim that a pre-injury waiver of a negligence claim is “fundamentally different” from a release of a claim post-injury. I agree with Petitioner, and submit that the differences between a preinjury and post-injury release cannot be overstated. With a pre-injury release, the business that secures the release is immunized from the effects of future negligent conduct. This *746immunization has a natural tendency to foster negligent practices which are injurious to children. On the other hand, a post-injury release, or settlement of a litigation under CJP § 6 — 405(b) does not foster negligent practices because the negligent act has already occurred. Moreover, with a post-injury release, the parent is informed of the nature of the negligence, the extent of the child’s injury, and is in a position to negotiate. This pre-injury versus post-injury distinction is vitally important, and the Majority, in my view, glosses over it.
I would not extrapolate from CJP § 6-405, as the Majority does, that the General Assembly created a policy that means that a parent can release from all liability a business that promises to care for their children in return for their shopping dollars. Section 6-405 is legislation that promotes the settlement of lawsuits, a longstanding public policy goal. See Chertkof v. Harry C. Weiskittel Co., 251 Md. 544, 550, 248 A.2d 373, 377 (1968) (“Courts look with favor upon the compromise or settlement of law suits in the interest of efficient and economical administration of justice and the lessening of friction and acrimony.”). But unlike pre-injury exculpatory clauses, settlement of lawsuits resolves only past conduct, and has little to no impact on an organization’s incentive to maintain safe practices and safe premises. In objectively examining the terms of CJP § 6-405, we have no reason to think that the legislature also considered and rejected as unimportant the negative ramifications of parents handing over the care of their children, and giving the caretaker immunity from negligence. In deciding whether businesses who take responsibility for children can immunize themselves from liability for negligence, we should not rest on CJP § 6^105 to delineate policy. Rather, we should note the absence of any legislation authorizing parents to sign pre-injury releases for their children. In addition to their fundamental rights to raise their children, parents have been given various rights by statute, but never has the legislature authorized them to execute this type of release.
When the Wolf test is properly applied, we look to the totality of the public interests touched by exculpatory clauses. *747Wolf, 335 Md. at 535, 644 A.2d at 527. Parents are signing away their child’s legal right without knowing what injury will befall their child, without equal bargaining strength and without the opportunity to negotiate. Id. In cases like this, where the exculpatory clause is signed as part of a membership agreement at a shopping center, parents may not even be fully cognizant of the decision they are making. Hojnowski v. Vans Skate Park, 187 N.J. 323, 334, 901 A.2d 381 (N.J.2006) (“[A]t the time a parent decides to release the potential tort claims of his or her child, the parent may not fully understand the consequences of that action[.]”) Indeed, at the time that this agreement was signed, one of the Petitioners’ children had not yet been born.
If the business entity’s negligence leads to injury of a child, the burden of dealing with the aftermath shifts from the responsible tortfeasor to the backs of young families in Maryland, and potentially, the State itself. The Majority does not address this concern, or identify it as a policy interest that should factor into its totality of the circumstances test. In this case, five-year-old Ephraim Rosen allegedly suffered serious injury when he fell off the “Hippo” play apparatus, onto a concrete floor covered only by thin carpet, without the thick foam padding located in most of the play area. As a result, he required emergency transportation and a craniectomy. Assuming the truth of the allegations, the burden for paying for this medical care has shifted from the negligent party, who is in the best position to insure against its negligence, to the victim, or perhaps the hospital, or a governmental entity.
The Majority worries that holding this exculpatory clause unenforceable would negatively impact non-profit entities who provide services for children, and that recognizing an exception for commercial entities would lead to inscrutable line-drawing issues. Maj. Op. at 738-41, 80 A.3d at 359-61. Relying on a dissenting opinion in Kirton, 997 So.2d at 363, the Majority posits that the line between commercial and noncommercial entities will be difficult to draw. Maj. Op. at 739-41, 80 A.3d at 360-61. I do not share these misgivings, *748because I believe we sit to draw such lines. I am confident that we could do so in a principled manner.
Finally, although the question is a closer one, I agree with the Court of Special Appeals that the same public policy interests that render such exculpatory clauses unenforceable apply with equal force to the indemnification clause. Undoubtedly, the same public policy interests concerning cost-shifting apply. Moreover, the parens patriae interest is meant to afford “protection in the law to the rights of those who are unable effectively to protect those rights themselves.” Childress v. Madison County, 777 S.W.2d 1, 7 (Tenn.Ct.App.1989). And the same issues that prevent a parent from adequately protecting their children in signing the exculpatory clause — namely, the unequal bargaining position and inability to negotiate — are at play when signing the indemnification clause. I agree with our intermediate court that to hold otherwise “would be contradictory [and] ... effectively undercut a minor’s rights to sue by allowing indemnity clauses that make such suits for all realistic purposes unlikely.” Rosen v. BJ’s Wholesale Club, Inc., 206 Md.App. 708, 732, 51 A.3d 100, 115 (citing Cooper v. Aspen Skiing Co., 48 P.3d 1229, 1237 (Colo.2002)).
Judge McDONALD authorizes me to state that he shares the views set forth in this dissenting opinion.

. As this Court has explained,
*744The parens patriae jurisdiction of circuit courts in this State is well established. The words parens patriae, meaning, "father of the country," refer to the State’s sovereign power of guardianship over minors and other persons under disability. It is a fundamental common law concept that the jurisdiction of courts of equity over such persons is plenary so as to afford whatever relief may be necessary to protect the individual's best interests.
Wentzel v. Montgomery Gen. Hosp., Inc., 293 Md. 685, 702, 447 A.2d 1244, 1253 (1982) (citations omitted); see also In re Adoption/Guardianship of Victor A., 386 Md. 288, 300-01, 872 A.2d 662, 669 (2005) ("A parent’s right to raise his or her children, however, is not beyond limitation, and there may be countervailing considerations that the State, pursuant to its parens patriae authority, must protect.”).


. To be sure, some out-of-state cases rely on the absence of a right to settle pending litigation as one of the factors supporting their conclusion that such exculpatory clauses are not enforceable. See, e.g., Scott v. Pacific West Mountain Resort, 119 Wash.2d 484, 834 P.2d 6 (1992); Hawkins v. Peart, 37 P.3d 1062 (Utah 2001). Maryland by statute has granted parents the right to settle litigation on behalf of their children. See CJP § 6-405. But, as I explain in the text, I do not view this statutory authorization for parents to settle litigation on behalf of their children, as support for a decision to enforce a pre-injury exculpatory clause.